Citation Nr: 1411542	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-40 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a lung disorder, including COPD.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the issue on appeal for the development of additional evidence.  The Veteran has been diagnosed with COPD.  He reports during that he was exposed to asbestos during shipboard service, particularly during renovation of pipes and pipe insulation.  He contends that his asbestos exposure during service caused his COPD.

When the Veteran initially established care at the VA medical facility, he stated that he quit using cigarettes in approximately 1996.  His service records show that he served on the aircraft carrier USS Franklin D. Roosevelt from 1963 to 1967.  His service treatment records do not show respiratory problems during service.  His post-service occupation was as a crane operator.

In April 2007, the Veteran sought VA treatment for cold symptoms including a productive cough.  April 2007 chest x-rays showed a patchy area of interstitial change on the right, described as likely related to chronic interstitial lung disease.  VA treatment records from 2008 reflect that the Veteran was diagnosed with COPD, treated with albuterol.  However, 2008 x-rays showed no active disease.

The Veteran had a VA respiratory disorders examination in November 2010.  The examiner recorded as history that the Veteran served as an ordinance man, which involved minimal exposure to asbestos.  X-rays were again done, which showed no change compared to 2008, with no active disease.  The examiner expressed the opinion that the Veteran's COPD is not caused by or a result of asbestos exposure.  The examiner explained that chest x-ray and other examination findings did not show asbestos exposure findings, and that the Veteran did not have pulmonary or pleural changes consistent with asbestos exposure.  However, the examiner did not discuss the changes noted on the April 2007 chest x-rays.  Therefore, the Board will remand the case for another VA examination and file review, with opinion on the likelihood that the Veteran's COPD is related to his asbestos exposure in service.  In a January 2014 brief, the Veteran, through his representative, requested an examination by a pulmonary specialist.  As the medical causation questions raised are potentially complex, the Board finds it reasonable to have the new examination and opinion provided by a pulmonary specialist.

The Veteran reports that he receives treatment at the VA Medical Center (VAMC) in Huntington, West Virginia.  He asks that all of his treatment records be obtained.  The claims file contains records of treatment of the Veteran at that facility from 2006 through early 2011.  In March 2010, the RO determined that the Veteran's Huntington VAMC treatment records from 2002 through 2005 were not available.  The RO informed the Veteran of the unavailability of those records.  On remand, any more recent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Huntington, West Virginia VAMC all records of outpatient and inpatient treatment of the Veteran from January 2011 through the present.

2.  Schedule the Veteran for a VA medical examination by a pulmonary specialist, to address the claim of a relationship between asbestos exposure in service and current respiratory disorders, including COPD.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide an opinion, for each current respiratory disorder, including COPD, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to asbestos exposure during the Veteran's service.  Ask the examiner to explain the conclusions reached.

3.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issue.  The Veteran has the right to submit additional evidence and argument on that issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

